              Case 18-10601-MFW                Doc 1720-1         Filed 11/16/18         Page 1 of 2



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                              Chapter 11
In re
                                                              Case No. 18-10601 (MFW)
THE WEINSTEIN COMPANY
HOLDINGS LLC, et al.,1                                        (Jointly Administered)
                   Debtors.                                   Hrg. Date: 12/17/2018 at 10:30 a.m.
                                                              Obj. Deadline: 11/30/2018 at 4:00 p.m.

        NOTICE OF HARVEY WEINSTEIN’S MOTION FOR ENTRY OF AN ORDER
        COMPELLING DISCOVERY UNDER RULE 2004 OF THE FEDERAL RULES
                       OF BANKRUPTCY PROCEDURE


         PLEASE TAKE NOTICE that on November 16, 2018, Harvey Weinstein, by and

through his undersigned counsel, filed with the United States Bankruptcy Court for the District

of Delaware (the “Court”) the Harvey Weinstein’s Motion for Entry of an Order Compelling

Discovery Under Rule 2004 of the Federal Rules of Bankruptcy Procedure (the “Motion”).

         PLEASE TAKE FURTHER NOTICE that the hearing on the Motion will be held before

the Honorable Mary F. Walrath on December 17, 2018 at 10:30 a.m. (ET) at the Bankruptcy

Court, 824 Market Street, 5th Floor, Courtroom No. 4, Wilmington, Delaware to consider the

Motion. Only those objections that are timely raised will be considered by the Court.

         PLEASE TAKE FURTHER NOTICE, that, objections or responses, if any, to the entry

of an order approving the Motion, must be filed on or before November 30, 2018 at 4:00 p.m.

(Eastern) (the “Objection Deadline”) and served upon undersigned counsel to Mr. Weinstein.




1
         The last four digits of The Weinstein Company Holdings LLC’s federal tax identification number are
(3837). The mailing address for The Weinstein Company Holdings LLC is 99 Hudson Street, 4th Floor, New York,
New York 10013. Due to the large number of debtors in these cases, which are being jointly administered for
procedural purposes only, a complete list of the Debtors and the last four digits of their federal tax identification is
not provided herein. A complete list of such information may be obtained on the website of the Debtors’ claims and
noticing agent at http://dm.epiq11.com/twc.


{BAY:03394249v1}
             Case 18-10601-MFW   Doc 1720-1   Filed 11/16/18    Page 2 of 2




Dated: November 16, 2018
       Wilmington, Delaware

                                       BAYARD, P.A.

                                        /s/ Scott D. Cousins
                                       Scott D. Cousins (No. 3079)
                                       Justin R. Alberto (No. 5126)
                                       Daniel N. Brogan (No. 5723)
                                       600 N. King Street, Suite 400
                                       Wilmington, DE 19801
                                       Telephone: (302) 655-5000
                                       Facsimile: (302) 658-6395
                                       scousins@bayardlaw.com
                                       jalberto@bayardlaw.com
                                       dbrogan@bayardlaw.com

                                       Counsel to Harvey Weinstein




{BAY:03394249v1}                        2
